Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed November 13, 2021 , has been entered and carefully considered.  Claims 1, 9 and 11 are amended. Claims 1-20 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statements (IDS) submitted on November, 04, 2021 and  February 08, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. (hereafter, “Pasupathy”), US 2020/0382387 A1, in view of Jain et al. (US 2020/0296011 A1).
Regarding claim 1, Pasupathy discloses 
a method of forwarding packets associated with a plurality of service classes of a QoS(quality of service) aware network link between a first forwarding node of a wide area network(WAN) and a second forwarding node of the WAN (Fig. 1, connection between two nodes), the method comprising: identifying path quantifying metric (PQM) values for each service class of the plurality of service classes while forwardingpackets from the first forwarding node to the second forwarding node for each service class (i.e., Fig. 2 and page 5 paragraphs 0028-0029 (each service class of the plurality of service classes), 0033, 0036, 0049 disclose users may define desired levels for one or more of the metrics for the QoE that the users expect in service contracts, e.g., service level agreements (SLAs), with the service provider.  The desired level for the one or more metrics (referred to herein as "SLA metrics") are typically user configurable values and are derived through trial and error methodologies or benchmark test environment versus user experience or realistic best application metrics.  Network devices 13 of SD-WANs 7 (e.g., SD-WAN appliance 18) may determine a best path to forward traffic flows based on the SLA metrics);
designating an operational state of each service class of the QoS aware network link, which has the plurality of associated service classes, to be a first state, wherein at least two different service classes of the QoS aware network link are associated with at least two different QoS guarantees and 
based on a first PQM value of a first service class, changing the operational state of the first service class to a second state in order to reduce a number of packets forwarded to the second forwarding node for the first service class.
In an analogous art, Jain discloses designating an operational state of each service class of the QoS aware network link, which has the plurality of associated service classes, to be a first state ([0007], [0043]-[0044]: based on QoE metrics for each of the plurality of links, the SD-WAN appliance selects a first link that has QoE metrics that satisfy SLA metrics. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, based on QoE metrics (first and second PQM values) for each of the plurality of queues, the SD-WAN appliance selects a first queue that has QoE metrics (=first service class) that satisfy SLA metrics. SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=first service class) that satisfy the SLA metrics for the application data packet), wherein at least two different service classes of the QoS aware network link are associated with at least two different QoS guarantees (Fig. 2, [0039]: SD-WAN 37 includes different links for transmitting data flows. [0007], [0042]-[0044]: links 40, 42, and 44 have QoE metrics that satisfy SLA metrics required for application data packets. Any technique performable on a per-link basis each queue has QoE metrics (=first and second service classes) that satisfy SLA metrics required for application data packets. [0035], [0060]: QoE improves user experience by monitoring class-of-service parameters and SLA compliance (=QoS guarantees) of different application traffic, such as video, audio, etc. (=different sets of packet flows)) and 
based on a first PQM value of a first service class, changing the operational state of the first service class to a second state in order to reduce a number of packets forwarded to the second forwarding node for the first service class ([0042]: links 40, 42, and 44 have QoE metrics. [0033]-[0034], [0037]: SD-WAN appliance determines QoE metrics, such as SLA metrics including jitter, packet loss, etc. [0007], [0044]: Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue in a particular link has QoE metrics (=first and second service classes with the network link), i.e., a first queue has first QoE metrics (=first PQM value) and a second queue has second QoE metrics (=second PQM values). ([0007], [0043]-[0044]: based on QoE metrics for each of the plurality of links, the SD-WAN appliance selects a first link that has QoE metrics that satisfy SLA metrics. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, based on QoE metrics (first and second PQM values) for each of the plurality of queues, the SD-WAN appliance selects a first queue that has QoE metrics (=first service class) that satisfy SLA metrics)).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain to the system of Pasupathy to provide the techniques for dynamic application service level agreement (SLA) metric generation, distribution, and intent-based Software-Defined Wide Area Network (SD-WAN) link selection to 

Regarding claim 11, claim 11 comprises substantially similar limitations as claimed above in claim 1, claimed as  a non transitory machine readable medium storing a program that executed by at least one processing unit forwards packets as cited above in claim 1.
Regarding claims 4 and 14, Jain discloses wherein the second state is a congested state signifying that the first service class should be used less ([0007], [0034], [0036], [0043], [0076]: SD-WAN appliance uses SLA metrics, such as RTT, jitter, packet loss (=first and second PQM values)), to find optimal/best path (link/queue), i.e., first link (=first service class). [0007], [0044]: each link has multiple queues and each queue may be optimal for a certain data based on different QoE/SLA metrics. Note: the selected optimal/best path has the optimal/best metric. ([0036], [0043], [0069], [0076]: SD-WAN assigns the data packet to the first link based on QoE metrics. The first link is the optimal/best path (link/queue) (=first service class)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain to the modified system of Pasupathy and Kavanaugh to provide techniques for evaluating traffic flows for a particular application and assigning the traffic originating from an unknown application to a link based on known application quality of experience metrics (QoE) (Abstract, Jain).
Regarding claims 5 and 15, Jain discloses wherein the second state is a failed state signifying that the first service class should be used less ([0007], [0034], [0036], [0043], [0076]: SD-WAN appliance uses SLA metrics, such as RTT, jitter, packet loss (=first and second PQM values), to find optimal/best path (link/queue), i.e., first link (=first service class). [0007], [0044]: each link any technique performable on a per-link basis may also be performed on a per-queue basis within the respective link”. Note: the selected optimal/best path has the optimal/best metric). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain to the modified system of Pasupathy and Kavanaugh to provide techniques for evaluating traffic flows for a particular application and assigning the traffic originating from an unknown application to a link based on known application quality of experience metrics (QoE) (Abstract, Jain).
Regarding claims 6 and 16, Jain discloses continuing to forward other packets along other service classes of the QoS ware network link while the first service class has a failed state ([0035]: application data include SLA parameters that are used to select the most SLA-compliant link available. [0074]: SD-WAN appliance receives application traffic, determines class of application, identifies SLA requirements, and chooses a link for the application traffic based on these SLA requirements. [0060]-[0063]: examples of classes of applications include video, audio, gaming, etc., where each class is associated with a set of SLA metrics and where different classes may be more prevalent than other classes (=high-priority application). SLA-WAN appliance then determines that QoE metrics of the first link satisfy the SLA metrics for the determined class of the application. [0004], [0040]: the metrics of the links are dynamic based on current aspects of the network. [0033]: SD-WAN appliance uses real-time performance monitoring to measure metrics, such as path delay, packet jitter, packet loss, etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jain to the modified system of Pasupathy and Kavanaugh to provide techniques for evaluating traffic flows for a particular application and assigning the traffic originating from .

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. in view of Jain et al. and further in view of Guo et al. (US 2021/0126854 A1).
Regarding claims 2 and 12,  Pasupathy discloses 
assigning, to packets forwarded along different service classes (i.e., Fig. 2 and page 5 paragraph [0036], 0033, 0049 disclose users may define desired levels for one or more of the metrics for the QoE that the users expect in service contracts, e.g., service level agreements (SLAs), with the service provider.  The desired level for the one or more metrics (referred to herein as "SLA metrics") are typically user configurable values and are derived through trial and error methodologies or benchmark test environment versus user experience or realistic best application metrics.  Network devices 13 of SD-WANsss 7 (e.g., SD-WAN appliance 18) may determine a best path to forward traffic flows based on the SLA metrics). 
The combination  of Pasupathy and Jain don’t close the mechanism of following limitations. In an analogous art, Guo discloses  sequence numbers based on service classes associated with the packets ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header), forwarding the packets with the assigned service class sequence numbers from the first forwarding node to the second forwarding node along their associated service classes  (Fig. 6A, [0056]: the PTS header includes port number to identify the class of traffic per path. [0044]: the network traffic class is critical or non-critical),  ([0052]: the router generates a PTS header for the packet and includes outputs of a selected path as a result in the PTS header. Fig. 6A, [0056]: the PTS header includes port number . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guo to the modified system of Pasupathy and Jain to provide systems and methods for a path selection by a network router are disclosed.  The router receives a data packet destined to travel a current path, as identified by a packet header, to a destination router.  The router determines whether the current path is the best path of a set of network paths for the data packet to travel to reach the destination router based on characteristics of a set of network paths (Abstract, Guo). 
Regarding claims 3 and 13, Guo discloses receiving, from the second forwarding node, the PQM values for the plurality of service classes ([0044], [0046]: the router makes a best-path determination based on network traffic class, i.e., critical or non-critical (=particular service class), and network path characteristics (=first and second metric values) of all paths (=first and second network links). [0014], [0017]: network path characteristics, such as latency, jitter, packet loss rate, etc. (=first and second metric values)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Guo to the modified system of Pasupathy and Jain to provide systems and methods for a path selection by a network router are disclosed.  The router receives a data packet destined to travel a current path, as identified by a packet header, to a destination router.  The router determines whether the current path is the best path of a set of network paths for the data packet to travel to reach the destination router based on characteristics of a set of network paths (Abstract, Guo). 
Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. in view of Jain et al. and further in view of Nemirovsky et al (hereafter, “Nemirovsky”), US 2017/0366445 A1.
Regarding claims 7 and 17, Pasupathy discloses the mechanism of service classes in (i.e., page 7 paragraphs [0048]-[0049]). The combination  of Pasupathy and Jain don’t close the mechanism of wherein the first service class has first, second and third possible states, the third state is degraded state signifying that the first service class should be used less.
 In an analogous art, Nemirovsky discloses wherein the first service class has first, second and third possible states, the third state is degraded state signifying that the first service class should be used less (paragraph [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nemirovsky to the modified system of Pasupathy and Jain to provide make intelligent use of the public Internet to guarantee application Quality of Service (QoS) or Quality of Experience (QoE) using its current infrastructure.  The key premise is to maintain the reduced priced and its scalability while simultaneously providing guaranteed QoS/QoE (Abstract, Nemirovsky).

Regarding claims 8 and 18, Pasupathy discloses the mechanism of PQM values Fig. 2 and page 5 paragraph [0036], 0033, 0049 disclose users may define desired levels for one or more of the metrics for the QoE that the users expect in service contracts, e.g., service level agreements (SLAs), with the service provider.  The desired level for the one or more metrics (referred to herein as "SLA metrics") are typically user configurable values and are derived through trial and error methodologies or benchmark test environment versus user experience or realistic best application 
Pasupathy and Jain do not disclose the mechanism of following limitations. In an analogous art, Nemirovsky discloses using two different threshold values for the PQM value identified for the first service class to determine whether the first service class has failed or is degraded  (Paragraph 0093-0095 discloses to classify CSPs, there is a continuous monitoring of the tunnels which dynamically reacts when a tunnel violates some criteria.  For example, CSPs may be classified according to their throughput.  In a complementary classification, CSPs may be classified according to their packet loss metrics.  For example, category A includes the CSPs with a throughput higher than a specific threshold while category B has the CSPs with throughput below that threshold but with low packet loss).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nemirovsky to the modified system of Pasupathy and Jain to provide make intelligent use of the public Internet to guarantee application Quality of Service (QoS) or Quality of Experience (QoE) using its current infrastructure.  The key premise is to maintain the reduced priced and its scalability while simultaneously providing guaranteed QoS/QoE (Abstract, Nemirovsky).

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupathy et al. in view of Jain et al. and further in view of Hughes et al. (US 2007/0115812 A1).
Regarding claims 9 and 19, The combination  of Pasupathy and Jain don’t close the mechanism of following limitations. In an analogous art, Hughes discloses wherein each service class is associated with a different QoS offered for packets using that service class ([0045]: a single IPSEC QoS level (=service class) has a QoS level sequence number counter for sequence numbers that may be numerical, i.e., 1, 2, 3… and alphabetical, i.e., A, B, C… (=unique sequence number range). Fig. 5, [0047]: source network device determines a sequence number for the data packet and then marks the data packet with the sequence number in steps 530, 550. For example, in Fig. 4 the packet 437 has sequence number 1 (=sequence number) of QoS level 0 (=first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hughes to the modified system of Pasupathy and Jain to provide providing communications using sequence numbers for  multiple quality of service (QoS) levels (Abstract, Hughes). 
Regarding claims 10 and 20, Hughes discloses wherein the packets are queued for shorter durations when the packets use a service class with higher QoS value than packets that use a service class with a lower QoS value ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 4, [0034]-[0035]: each QoS level (=service class) has a QoS level sequence number counter for sequence numbers that may be numerical, i.e., 1, 2, 3… and alphabetical, i.e., A, B, C… (=unique sequence number range). Fig. 5, [0047]: source network device determines a sequence number for the data packet and then marks the data packet with the sequence number in steps 530, 550. For example, in Fig. 4 the packet 437 has sequence number 1 (=sequence number) of QoS level 0 (=first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Hughes to the modified system of Pasupathy and Jain to provide providing communications using sequence numbers for  multiple quality of service (QoS) levels (Abstract, Hughes). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection is cited to disclose the argued limitations. Thus rejection of claims 1-20 is maintained as cited above in office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu et al. (US 2019/0342219 A1) discloses identifying CoS based on stream to transmit the stream via tunnel that is voice CoS  (service class)is identified based on voice stream (packet). See Fig. 1-2, paragraphs 0026, 0036, 0039. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 




                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413